Citation Nr: 0842163	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative lumbar spine arthritis with 
radiculopathy and a disc herniation at L5-S1.

REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
degenerative lumbar spine arthritis with disc herniation at 
L5-S1, and assigned an initial disability evaluation of 10 
percent, effective from May 24, 2006.  The veteran entered a 
timely notice of disagreement with the initial 10 percent 
disability rating assigned, and this appeal ensued.

The veteran testified before the undersigned at a November 
2008 Board hearing in Muskogee, Oklahoma.  A transcript of 
that hearing has been associated with the file.


FINDINGS OF FACT

1.  For the entire period of claim, degenerative lumbar spine 
arthritis has been productive of forward flexion greater than 
30 degrees but not greater than 60 degrees, including due to 
pain, fatigue, weakness, and lack of endurance.

2.  For the entire period of claim, degenerative lumbar spine 
arthritis has not been productive of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

3.  Radiculopathy of the lower right extremity has for the 
entire period of initial rating appeal manifested symptoms 
analogous to no more than mild incomplete paralysis of the 
right sciatic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent 
for the veteran's degenerative lumbar arthritis have been met 
for the entire period of initial rating appeal.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 
to 5243 (2008).

2.  The criteria for a separate schedular evaluation of 10 
percent for radiculopathy of the right lower extremity have 
been met for the entire period of initial rating claim.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The veteran has 
made no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of the claim.  The veteran's private treatment records have 
been obtained.  He has been afforded a VA examination and a 
sufficient medical opinion has been obtained.  In a response 
received in May 2008, the veteran indicated that he had 
enclosed all the remaining information or evidence that he 
had that would support his claim, or he had no other 
information or evidence to give VA to support his claim.  

The RO has attempted to obtain the veteran's service 
treatment records; however, a June 2006 response from the 
National Personnel Records Center (NPRC) indicates that these 
records were destroyed in the 1973 fire.  A reconstructed 
file containing some clinical records has been obtained, and 
there is no indication that the veteran's destroyed service 
treatment records contained information relevant for this 
appeal's purposes on the issue of initial rating.  As the 
veteran has not indicated that there is any additional 
pertinent information to be provided, the Board may proceed 
with consideration of the veteran's claim. 

Spine Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered. Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life. 38 C.F.R. 
§ 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 321 
(1995).

Degenerative spinal arthritis is to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under 
the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but no 
greater than 235 degrees or muscle spasm, guarding or 
localized tenderness not resulting in an abnormal gait.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Each range of motion 
measurement is to be rounded to the nearest five degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5242, Note (2).

Under Diagnostic Code 8520 relating to the sciatic nerve, 
where paralysis is complete; the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely), a 80 disability evaluation 
is warranted.  Severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
A 40 percent evaluation is warranted for moderately severe 
incomplete paralysis.  A 20 percent evaluation is warranted 
for moderate incomplete paralysis, and a 10 percent 
disability evaluation would be warranted for mild incomplete 
paralysis.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initial Rating for Degenerative Lumbar Arthritis

The veteran's degenerative lumbar spine arthritis was 
initially rated 10 percent disabling under Diagnostic Code 
(DC) 5242 for degenerative arthritis of the spine.  The 
veteran contends that he is entitled to a higher initial 
disability rating than 10 percent because he continuously 
experiences back pain despite maintaining a good range of 
back motion.  

A November 2005 lumbar radiology report reflected the 
veteran's complaints of chronic intermittent back pain 
extending down his right side to his hip and right lower 
extremity.  A L4-5 disc herniation was noted on a November 
2005 Magnetic Resonance Imaging (MRI) report.

The veteran's complaints of back pain with pain radiating to 
his right lower extremity were reflected in a December 2005 
treatment report from Dr. M.M.  An electrodiagnostic study 
revealed multifocal motor neuropathy in the bilateral lower 
extremities and right L5 radiculopathy.  A February 2006 
neuroscience consultation revealed continued lower back pain 
extending down to the right lower extremity.  The veteran 
described his pain as a 3 on a scale of 10.  An impression of 
right L4-5 paracentral disc herniation with right L4-5 
radiculopathy was made.

A December 2006 VA examination continued to reflect the 
veteran's complaints of constant back pain radiating to his 
right lower extremity.  His pain is described as a 5 on a 
scale of 10, and is aching and sharp in nature.  No 
incapacitating episodes were reported.  Physical examination 
revealed tenderness at L4-L5-S1, with evidence of right lower 
extremity radiating pain on movement.  Lower extremity motor 
and sensory function were within normal limits.  No lumbar 
spine ankylosis or muscle spasms were present.  His 
thoracolumbar spine forward flexion range of motion was from 
zero to 80 degrees with pain beginning at 70 degrees, and his 
extension was from zero to 25 degrees with pain beginning at 
20 degrees.  Left and right lateral flexion was from zero to 
25 degrees, with pain beginning at 20 degrees.  Joint 
function was limited by an additional 5 degrees due to pain, 
fatigue, weakness and lack of endurance, with pain having the 
major functional impact.  Left and right lateral rotation 
range of motion was not noted.

A December 2007 chiropractic report indicated that, due to 
the degenerative nature of the veteran's lower back 
condition, he can expect to have increasingly progressive 
back pain with concomitant radiculopathy in his legs.  He had 
responded very well to treatment, with his lower back and leg 
pain resolved with maximum medical improvement.

Lay statements submitted by the veteran's daughter, son-in-
law, and friends reflected the veteran's complaints of back 
and leg pain.  His daughter indicated that the veteran no 
longer travels out-of-town to watch his grandson play 
baseball, an activity that he had previously enjoyed.

At the November 2008 Board hearing, the veteran testified 
that he experienced constant and steady back pain that was 
exacerbated by such activities as bending down, driving or 
walking distances.  He also described experiencing 
"tremendous" radiating pain down his leg that occurred on 
occasion.

After a review of the evidence, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected low back disability (degenerative 
lumbar arthritis with radiculopathy and disc herniation at 
L4-S1) was not more than 20 percent disabling for the period 
of initial rating appeal.  Spinal range of motion was 
reported in the December 2006 VA examination only.  Flexion 
range of motion was reported to be 80 degrees, with pain 
present at 70 degrees.  The examiner notes that pain further 
limited the range of motion by an additional 5 degrees.  In 
addition, the veteran has consistently complained of lower 
back pain and has contended that this pain creates an 
additional functional loss; therefore, degenerative lumbar 
arthritis has for the period of the claim been productive of 
forward flexion of greater than 30 degrees but not greater 
than 60 degrees.  For these reasons, the Board finds that a 
20 percent initial disability rating is warranted for the 
degenerative lumbar arthritis for the entire period of claim.  
38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5235 to 5243. 

The Board finds that a higher initial disability rating of 40 
percent is not warranted for the veteran's degenerative 
lumbar arthritis for any period of initial rating claim.  For 
the entire period of claim, degenerative lumbar spine 
arthritis has not been productive of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a. 



Separate Rating for Right Leg Radiculopathy

After a review of the evidence, the Board also finds that the 
criteria for a separate schedular evaluation of 10 percent 
for radiculopathy of the right lower extremity have been met 
for the entire period of initial rating claim.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The evidence dating from about 
December 2005 shows that radiculopathy of the lower right 
extremity has for the entire period of initial rating appeal 
manifested symptoms of not more than mild incomplete 
paralysis of the right sciatic nerve, which is consistent 
with a 10 percent disability rating.  A February 2006 
neuroscience consultation revealed continued lower back pain 
extending down to the right lower extremity, noted to be 
radiculopathy associated with right L4-5 paracentral disc 
herniation.  Although the December 2006 clinical findings 
showed that lower extremity motor and sensory function were 
within normal limits, physical examination revealed evidence 
of right lower extremity radiating pain on movement.  

The Board further finds that the criteria for a higher 
separate evaluation than 10 percent for radiculopathy of the 
right lower extremity have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.  The veteran's December 2006 and 
December 2007 private treatment records noted that his 
symptoms had been minimized due to chiropractic are.  The 
veteran testified that his right leg pain was intermittent at 
his November 2008 Board hearing.  Affording the veteran all 
benefit of the doubt, and given his otherwise intact 
sensation, normal reflexes and occasional absence or 
improvement of radicular symptoms, the evidence supports a 
finding of not more than mild sciatic nerve impairment, which 
is consistent with a 10 percent rating under Diagnostic Code 
8520.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1). (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's lumbar spine disability is manifested by limitation 
of motion, including due to pain, fatigue, weakness, and lack 
of endurance.  The schedular rating criteria contemplate such 
symptomatology.  The criteria for rating the spine 
specifically provides that ratings are to be made with or 
without symptoms such as pain (including radiating pain), 
stiffness, or aching in the spine.  The schedular rating 
criteria also provide for a separate rating based on 
neurological manifestations of disability.  For these 
reasons, the Board finds that referral for extraschedular 
consideration is required.  No periods of hospitalization for 
his back disability have been reported, and he has not 
reported experiencing a marked interference with his 
employment.  In the 


absence of exceptional factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation of 20 percent for 
degenerative lumbar spine arthritis and a disc herniation at 
L5-S1 is granted.

A separate schedular initial evaluation of 10 percent for 
radiculopathy of the right lower extremity is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


